WAIVER AGREEMENT

This WAIVER AGREEMENT (this "Waiver"), dated as of May 1, 2006, is entered into
by and between Chyron Corporation, a New York corporation (hereinafter, the
"Borrower") and Silicon Valley Bank (hereinafter, the "Lender").



WHEREAS,

the Borrower and the Lender are parties to that certain Loan and Security
Agreement dated as of April 29, 2004 (as amended and as may be further amended
and in effect from time to time, the "Credit Agreement"), pursuant to which the
Lender, upon certain terms and conditions, has agreed to make loans to, issue
letters of credit for the benefit of, and provide other financial accommodations
to the Borrower;





WHEREAS

, the Borrower is in default of Section 5a. of the Schedule to the Credit
Agreement (Minimum EBITDA) as of the quarter ended March 31, 2006, and has
requested that Lender waive such default;





WHEREAS,

the Lender has agreed, on the terms and subject to the conditions set forth
herein, to waive such default.





NOW, THEREFORE,

the parties hereto hereby agree as follows:





Defined Terms
. Capitalized terms which are used herein without definition and which are
defined in the Credit Agreement shall have the same meanings herein as in the
Credit Agreement.
Waiver
. Lender hereby waives Borrower's existing default under the Credit Agreement by
virtue of Borrower's failure to comply with the financial covenant set forth in
Section 5a. of the Schedule to the Credit Agreement as of the quarter ended
March 31, 2006. Lender's waiver of Borrower's compliance with said financial
covenant shall apply only to the foregoing specified period.
Fees
. Borrower shall pay to Lender a fee of Two Thousand Five Hundred Dollars
($2,500.00), which fee shall be due on the date hereof and shall be deemed fully
earned as of the date hereof. Borrower shall also reimburse Bank for all legal
fees and expenses incurred in connection with this Waiver.
Representations and Warranties
. The Borrower hereby represents and warrants to the Lender as follows:
 a. The execution and delivery of this Waiver by the Borrower and the
    performance by the Borrower of its obligations and agreements under this
    Waiver and the Credit Agreement as amended hereby, are within the corporate
    authority of the Borrower, have been duly authorized by all necessary
    corporate proceedings on behalf of the Borrower and do not and will not
    contravene any provision of law, statute, rule or regulation to which the
    Borrower is subject or the Borrower's charter, other incorporation papers,
    by-laws or any stock provision or any amendment thereof or of any agreement
    or other instrument binding upon the Borrower.
 b. This Waiver and the Credit Agreement as modified hereby constitute legal,
    valid and binding obligations of the Borrower, enforceable against the
    Borrower in accordance with their respective terms, except as limited by
    bankruptcy, insolvency, reorganization, moratorium or other laws relating to
    or affecting generally the enforcement of creditors' rights in general, and
    by general principles of equity (regardless of whether such enforceability
    is considered in a proceeding in equity or at law).
 c. No approval or consent of, or filing with, any governmental agency or
    authority is required to make valid and legally binding the execution,
    delivery or performance by the Borrower of this Waiver or the Credit
    Agreement as modified hereby.

Waiver of Claims.
The Borrower hereby acknowledges and agrees that it does not have any offsets,
defenses, claims, or counterclaims against the Lender or any of its officers,
directors, employees, affiliates, attorneys, representatives, predecessors,
successors, or assigns with respect to the Credit Agreement or any of the other
Loan Documents, the Obligations, or otherwise, and that if the Borrower now has,
or ever did have, any such offsets, defenses, claims, or counterclaims against
the Lender or any of its officers, directors, employees, attorneys,
representatives, predecessors, successors, or assigns, whether known or unknown,
at law or in equity, from the beginning of the world through this date and
through the time of execution of this Waiver, all of them are hereby expressly
WAIVED, and the Borrower hereby RELEASES the Lender and its officers, directors,
employees, affiliates, attorneys, representatives, predecessors, successors, and
assigns from any liability therefor.
Miscellaneous Provisions
.
 a. Except as otherwise expressly provided by this Waiver, all of the terms,
    conditions and provisions of the Credit Agreement shall remain the same. It
    is declared and agreed by each of the parties hereto that the Credit
    Agreement, as modified hereby, shall continue in full force and effect, and
    that this Waiver and the Credit Agreement shall be read and construed as one
    instrument.
 b. This Waiver is intended to take effect as an agreement under seal and shall
    be construed according to and governed by the laws of the Commonwealth of
    Massachusetts.
 c. This Waiver may be executed in any number of counterparts, but all such
    counterparts shall together constitute but one instrument. In making proof
    of this Waiver it shall not be necessary to produce or account for more than
    one counterpart signed by each party hereto by and against which enforcement
    hereof is sought.

[remainder of page intentionally left blank]



 

 

IN WITNESS WHEREOF

, the parties hereto have executed this Waiver as of the date first written
above.





 

CHYRON CORPORATION

   

By:

/s/ Jerry Kieliszak

Name:

Jerry Kieliszak

Title:

Senior Vice President & Chief Financial Officer

   



 

 

 

 

ACKNOWLEDGED AND AGREED:



SILICON VALLEY BANK



By: /s/ Jay T. Tracy

Name: Jay T. Tracy

Title: Vice President



 

949209.1